DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2022 was filed after the mailing date of the Non-Final Rejection on 08/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 1/17/2022:
Claims 1-8, 11-12 and 16 are currently examined.  
Claims 9-10 and 13-15 are withdrawn. 
Examiner notes that election of species from the Restriction Election sent last 04/28/2021 is incorrect.  The correct species are as follows:
Specie A, phosphate polycondensation product as disclosed in claims 6-8 and 16, described in Specification at page 5, line 25 to page 7 line 28, and
Specie B, polycarboxylate ether as disclosed in claims 9-10, described in Specification at page 7 line 30 to page 10 line 14.  
Applicant response dated 06/28/2021, elected Group I (claims 1-12 and 16) and the Specie relating to the phosphate polycondensation product (which is Specie A in the corrected specie above).  Thus, in the rejection below, in contrast to the previous office action dated 08/18/2021, Examiner rejects 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Pub. No. 2008/0022903 A1)(“Kumar” hereinafter, cited in the previous office action) in view of Hemmings et al. (U.S. Pub. No. 2007/0042890 A1)(“Hemmings” hereinafter) and Cao et al. (CN-101434458-A) (“Cao” hereinafter, with reference to the machine translation, cited in the previous office action), as evidenced by Nicoleau et al. (U.S. Pub. No. 2012/0220696 A1)(“Nicoleau” hereinafter).

Regarding claim 1, Kumar teaches a process for the wet milling of slag (see Kumar at [0022] teaching wet milling of granulated blast furnace slag), and 
the weight ratio of slag to water is 0.05-4:1 (see Kumar at [0022] teaching slag to water ratio of 1:1 to 1:2.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
Kumar does not explicitly teach i) wherein more than 100 kWh of milling energy are introduced per metric ton of slag, ii) wherein from 0.005 to 2% by weight, based on the slag, of a milling auxiliary which comprises at least one compound selected from the group consisting of polycarboxylate ether, phosphated polycondensation product, lignosulfonate, melamine-formaldehyde sulfonate, naphthalene-formaldehyde sulfonate, monoglycols, diglycols, triglycols, 

Regarding i), like Kumar, Hemmings teaches the use of a mill for grinding (see Hemmings at [0017] teaching shredded short fibers are subjected to fine grinding by being 
Furthermore, Hemmings teaches that the shredded short fibers (referring to the glass fibers) are subjected to fine grinding by being processed through an attrition mill, preferably in a vertical attrition mill such as a stirred or agitated ball mill (see Hemmings at [0017]).  And, the energy inputs used in this grinding process are at least 100 kW-hrs (or KWh)/ton of feed fibers and typically are in the range of 100 to 200 100 kW-hrs/ton of the feed fibers (see Hemmings at [0017]).  Hemmings also teaches that the process produces fine powders with a variety of different particle size distributions and fineness (see Hemmings at [0023]).
As such, one of ordinary skill in the art would appreciate that Hemmings teaches a grinding process in an attrition mill that use energy inputs of at least 100 KWh/ton for compositions with low alkali calcia-alumina-silica similar to the blast-furnace slag so as to produce fine powders, and seek those advantages by grinding the blast furnace slag of Kumar.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the grinding process in an attrition mill that use energy inputs of at least 100 KWh/ton for compositions with low alkali calcia-alumina-silica similar to the blast-furnace slag as taught by Hemmings in Kumar’s blast furnace slag so as to produce fine powders.


Cao also teaches a liquid grinding aid is selected from the composition A or composition B, wherein composition A features triethanolamine in the list (see Cao at [0008]), wherein triethanolamine is taken to meet the claimed milling auxiliary because triethanolamine is a specie of the genus alkanolamine.  Cao also teaches that the added amount of the liquid grinding aid is 1 to 3o/oo (converts to 0.1-0.3 %) of the slag powder (see Cao at [0008]), which overlaps with the claimed range of 0.005 to 2% by weight.
Additionally, Cao teaches solid activator is selected from composition C or composition D, wherein the composition C is desulfurized gypsum (calcium sulfate) and nanosilica (see Cao at [0008]), which is taken to meet the calcium silicate hydrate because the combined calcium sulfate and nanosilica produces the calcium silicate hydrate as evidenced by Nicoleau (see Nicoleau at [0145] teaching a composition containing calcium silicate hydrate.  A water-soluble calcium compound is present, wherein calcium sulphate (or sulfate) is featured in the list (see Nicoleau at [0087]), and it is possible to use any material which contains silicon dioxide (or silica) with small particle sizes (see Nicoleau at [0095]), especially particle sizes below 1 µm (see Nicoleau at [0095]).  
Furthermore, Cao teaches that in the horizontal ball mill, the compounded liquid grinding aid and solid activator are sprayed into the mill during grinding (see Cao at [0008]), which is taken to meet the claimed curing accelerator is added to the material being milled before or during the wet milling.
Cao further teaches that the prismatic physical appearance of the slag powder becomes spherical, and the specific surface area is increased (see Cao at [0008]) after the compounded liquid grinding aid and solid activator are sprayed into the mill during grinding, and the 3-day 
As such, one of ordinary skill in the art would appreciate that Cao teaches liquid grinding aid in the amount of 1 to 3o/oo (or 0.1-0.3 %) and solid activator that is added to the slag so that the slag powder becomes spherical, the specific surface area is increased, and the resulting 3-day activity index is almost close to the benchmark cement strength, and seek those advantages by adding the liquid grinding aid in the amount of 1 to 3o/oo (or 0.1-0.3 %) and solid activator in Kumar’s wet milling of slag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the liquid grinding aid in the amount of 1 to 3o/oo (or 0.1-0.3 %) and solid activator as taught by Cao in the wet milling of slag as taught by Kumar so as to make the slag powder spherical, increase the surface area, and achieve a 3-day activity index that is close to the benchmark cement strength.










Regarding claim 2, Kumar in view of Hemmings and Cao teaches the limitations as applied to claim 1 above, and Kumar further teaches wherein the slag is blast furnace slag (see Kumar at [0022] teaching granulated blast furnace slag).

Regarding claim 4, Kumar in view of Hemmings and Cao teaches the limitations as applied to claim 1 above, and Kumar further teaches wherein the slag has the following composition:
from 20 to 50% by weight of SiO2
from 5 to 40% by weight of Al2O3 
from 0 to 3% by weight of Fe2O3
from 20 to 50% by weight of CaO
from 0 to 20% by weight of MgO 

from 0 to 2% by weight of SO3; and 
> 80% by weight of glass content
 (see Kumar at [0029] and table, also shown below, teaching that the granulated blast furnace slag may be selected form the following composition range):

    PNG
    media_image1.png
    515
    1019
    media_image1.png
    Greyscale

With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	It is noted that Fe2O3, MgO, MnO and SO3 are optional component of the blast furnace slag, and thus are not required in the limitation but the prior art values overlap with the claimed ranges.












Regarding claim 12, Kumar in view of Hemmings and Cao teaches the limitations as applied to claim 1 above, and Kumar further teaches wherein the wet milling is carried out in a stirred ball mill (see Kumar at [0022] teaching attrition mill and ball), which is also called a stirred ball mill as evidenced by Hemmings (see Hemmings at [0017] teaching attrition mill, preferably vertical attrition mill such as a stirred or agitated ball mill).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar as modified by Hemmings and Cao as applied to claim 1 above, and further in view of Filio et al. (Dry Fine Grinding of Granulated Blast Furnace Slag Quenched by Water and its Reactivity during Grinding)(“Filio” hereinafter).



Regarding claim 3, Kumar in view of Hemmings and Cao teaches the limitations as applied to claim 1 above, and Kumar teaches that smaller size (2 mm to <0.5 mm) of grinding media and high agitator speed results in high efficiency of attrition mill… while smaller size of media provides larger contact surface between media and granulated blast furnace slag, higher agitator speed gives rise to greater kinetic energy of the media (see Kumar at [0017]), and Kumar teaches the blast furnace slag to grinding ball ratio is in the ratio of 1:5 to 1:15 (see Kumar at [0022]), wherein ball is taken to meet the milling media.
Kumar does not explicitly teach the weight ratio of slag to milling media being 1-15:1.
Like Kumar, Filio teaches grinding of slag (see Filio at page 795, right column, paragraph 1 teaching the main purpose of the disclosure is to establish an effective technique for fine grinding the granulated slag from the viewpoint of grinding aids and size of grinding media using tumbling and vibrating ball mills).
Filio also teaches that the granulated slag quenched by water are also being used in cement and concrete as well as fine ceramics industries… in such special usages, it can be noticed that the granulated slag further undergoes size reduction into finer powder state prior to utilization and such process progresses the strength of slag cements… this growing technological importance of slags has led an increasing need for developing an effective technique for fine grinding slag… the actual characteristic of the ground slag samples depends heavily on the processes of grinding in a mill and the conditions of water quenching… grinding process wherein a material is broken by impact, compression and shearing forces is known to 
Furthermore, Filio teaches that the amount of slag under 3 µm in the double ball-size system is less slightly less than that in the single ball-size system using the balls of 5 mm diameter, which is about quarter of the ball-sized calculated by Bond’s equation given by Eq. 1… this trend was also observed in the experimental results using the vibrating ball mill with 5 and 10 mm diameter balls (see Filio at page 797, right column to page 798, left column, bridging paragraph), wherein the ball is taken to meet the claimed milling media. 
Moreover, Filio teaches Bond’s equation was applied for determining the biggest size of balls in single and double ball-size systems:

    PNG
    media_image2.png
    56
    603
    media_image2.png
    Greyscale

where B is the biggest size of balls, CS the ratio of milling speed to the critical speed, D the mill diameter, K the constant, Sg the gravity of the sample, Wi the work index of the feed material (or slag), x1 the size in 80% of the feed passes (see Filio at page 796, left to right column, bridging paragraph).  And, the alumina balls of 5 and 30 mm in diameter were charged into the mill and the apparent packing ratio of the balls to the mill volume was kept constant at about 30%… the weight of the feed of granulated slag in the alumina mill was kept constant (see Filio at page 796, left column, paragraph 2, sentences 2-3)…. Steel balls used to charge the mill are 12.7, 24.5, 36.5 mm… and the apparent packing ratio was kept constant at about 40%... the feed weight of the granulated slag in the stainless mill was kept constant at 2.0 kg (see Filio at page 796, left column, paragraph 2, sentences 5-6).
	In summary, the type and size of balls and the amount of slag is calculated based on the Bond’s equation and are used to optimize the grinding conditions as taught by Filio and the smaller size of media (or ball) provides larger contact surface between media and granulated blast furnace slag as taught by Kumar.  And, optimizing the grinding conditions is important 
One of ordinary skill in the art would appreciate that the ratio of the slag to milling media (or ball) would be affected by the type and size of milling media (or ball) as demonstrated by Filio teaching that alumina balls (sizes 5 and 30 mm in diameters) has an apparent packing ratio of the balls to the mill volume at about 30% and steel balls (sizes 12.7, 24.5, 36.5 mm) has an apparent packing ratio at about 40%).
As such, one of ordinary skill in the art would appreciate that the ratio of the slag to milling media is a result-effective variable in the optimization of the grinding conditions because the type and size of balls (or grinding media) is calculated based on the Bond’s equation that affects the apparent packing ratio of the balls to the mill volume as taught by Filio, and the smaller size of ball (or grinding media) provides larger contact surface between media and granulated blast furnace slag as taught by Kumar.  And, it would have been obvious to optimize the grinding conditions (i.e. ratio of the slag to milling media) because the actual characteristic of the ground slag samples depends heavily on the processes of grinding in a mill and the grinding process is known to induce somewhat of changes in the state of solids because of its creation of new surfaces.



Claims 5-8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as modified by Hemmings and Cao as applied to claim 1 above, and further in view of Nicoleau.

Regarding claim 5, Kumar in view of Hemmings and Cao teaches the limitations as applied to claim 1 above, and as mentioned, Cao teaches a liquid grinding aid (see Cao at [0008]), taken to meet the claimed milling auxiliary.

*-U-(C(O))k-X-(AlkO)-W (I) 
where * indicates the point of bonding to the polymer comprising acid groups, 
U is a chemical bond or an alkylene group having from 1 to 8 carbon atoms, 
X is oxygen, sulfur or an NR' group, 
k is 0 or 1, 
n is an integer having an average in the range from 1 to 300, 
Alk is C2-C4-alkylene, where Alk can be identical or different within the group (Alk-O)n, 
W is a hydrogen radical, a C1-C6-alkyl radical or an aryl radical or the group Y-F, where 
Y is a linear or branched alkylene group which has from 2 to 8 carbon atoms and may optionally bear a phenyl ring, 
F is a 5- to 10-membered nitrogen heterocycle which is bound via nitrogen and may optionally have, apart from the nitrogen atom and apart from carbon atoms, 1, 2 or 3 additional heteroatoms selected from oxygen, nitrogen and sulfur as ring members, where the nitrogen ring members may optionally bear an R2 group and 1 or 2 carbon ring members may optionally be present as carbonyl group, 
R1 is hydrogen, C1-C4-alkyl or benzyl and 
R2 is hydrogen, C1-C4-alkyl or benzyl.
Like Cao, Nicoleau teaches admixtures for blast furnace slag (see Nicoleau at [0002] teaching that admixtures are often added to aqueous slurries of pulverulent inorganic substances for improving their workability because such admixtures are capable of breaking up solid agglomerates, dispersing the particles formed and improves the fluidity, thus this effect is 
	Nicoleau teaches a composition which acts as a hardening accelerator and moreover performs as a plasticizer (see Nicoleau at [0007]), and the object is achieved by a process for the preparation of a hardening accelerator composition by reaction of water-soluble calcium compound with a water-soluble silicate compound, the reaction being carried out in the presence of an aqueous solution of a polycondensate, the polycondensate containing (I) at least one structural unit consisting of an aromatic or heteroaromatic moiety bearing a polyether side chain and (II) at least one structural unit consisting of an aromatic or heteroaromatic moiety bearing at least one phosphoric acid ester group and/or salt (see Nicoleau at [0008]).
In addition, Nicoleau teaches that phosphated condensates based on aromatic or heteroaromatic compound result in an improved plasticizing effect of inorganic binder suspensions compared with the conventionally used polycondensates and maintain this effect over longer period (“slump retention”) (see Nicoleau at [0006]).  
	Nicoleau further teaches that in an embodiment of the disclosure the process is characterized in that in the polycondensate the structural units (I) and (II) are represented by the general formula (I) and (II) (see Nicoleau at [0011]-[0023], and general formula (I) and (II)).  
The general formula (I) meets the claimed structural unit (I) when k is 0, thus there is no carbonyl or (C(O))0 unit, as shown below.  And, the general formula (II) meets the claimed phosphated polycondensation product.

    PNG
    media_image3.png
    207
    604
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the liquid grinding aid of Cao with the phosphated polycondensate with structural units (I) and (II) of Nicoleau so as to improve the plasticizing effect and maintain this effect over longer period (“slump retention”).

Regarding claim 6, Kumar in view of Hemmings, Cao and Nicoleau teaches the limitations as applied to claims 1 and 5 above, and Nicoleau further teaches wherein the phosphated polycondensation product comprises (II) at least one structural unit having an aromatic and a structural unit (I) (see Nicoleau at [0036] teaching group A… in the general formula (I) of a polycondensate are preferably represented by… wherein 4-methoxyphenyl is featured in the list), wherein phenyl is an aromatic structural unit), 
and (III) at least one phosphated structural unit having an heteroaromatic group (see Nicoleau at [0024]-[0025] teaching formula (II), where D… represented by a heteroaromatic compound).


















Regarding claim 7, Kumar in view of Hemmings, Cao and Nicoleau teaches the limitations as applied to claims 1, 5 and 6 above, and Nicoleau further teaches wherein the structural units (II) and (III) are represented by the following general formulae 
(II) 
A-U-(C(O))k-X-(AlkO)n-W 
0 unit, as shown below;

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(III)
A-U-(C(O))k-X-(AlkO)n-P(O)(OMa)2 
where the radicals A are identical or different and are represented by a substituted or unsubstituted aromatic or heteroaromatic compound having from 5 to 10 carbon atoms in the aromatic system, 
where the further radicals have the meanings indicated for structural unit (I) 
U is a chemical bond or an alkylene group having from 1 to 8 carbon atoms, 
X is oxygen, sulfur or an NR' group, 
k is 0 or 1, 
n is an integer having an average in the range from 1 to 300, 
Alk is C2-C4-alkylene, where Alk can be identical or different within the group (Alk-O)n, and 
M is hydrogen, a monovalent, divalent or trivalent metal cation, an ammonium ion or an organic amine radical a is 1/3, 1/2 or 1 (see Nicoleau at [0024]-[0035] and 0 unit, as shown below).

    PNG
    media_image5.png
    201
    598
    media_image5.png
    Greyscale




















Regarding claim 8 and 16, Kumar in view of Hemmings, Cao and Nicoleau teaches the limitations as applied to claims 1, 5 and 6 (claim 8), and claims 1, 5-7 (claim 16), respectively above, and Nicoleau further teaches wherein the polycondensation product comprises a further structural unit (IV) which is represented by the following formula 

    PNG
    media_image6.png
    144
    187
    media_image6.png
    Greyscale

where the radicals Y are, independently of one another, identical or different and are represented by (II), (III) or further constituents of the polycondensation product (see Nicoleau at [0041]-[0043] teaching the polycondensate contains a further structural unit (III) which is represented by the following formula unit

    PNG
    media_image7.png
    132
    582
    media_image7.png
    Greyscale

where Y, independently of one another, identical or different and are represented by (I), (II) or further constituents of the polycondensate).

Regarding claim 11, Kumar in view of Hemmings and Cao teaches the limitations as applied to claim 1 above, and as mentioned Cao teaches curing accelerators based on calcium silicate hydrate (see claim 1 rejection at pages 4-5 above).
But Cao does not explicitly teach that the particle size d50 of the curing accelerator based on calcium silicate hydrate is less than 5 µm.
However, Nicoleau teaches that the object of the disclosure is achieved by a process for the preparation of a hardening accelerator composition by reaction of water-soluble calcium compound with a water-soluble silicate compound, the reaction being carried out in the presence of an aqueous solution of a polycondensate (see Nicoleau at [0008]).  Nicoleau teaches that the particle diameter of the calcium silicate hydrate of an embodiment is smaller than 1,000 nm (or 1 µm), which overlaps with the claimed 5 µm.
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07).
As such, one of ordinary skill in the art would appreciate that Nicoleau teaches that the particle size of the calcium silicate hydrate, in the presence of phosphated polycondensate, is smaller than 1,000 nm (or 1 µm), and seek those advantages by using the particle size of calcium silicate hydrate in the wet milling of slag taught by Kumar, Hemmings and Cao because it is known for its intended use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a particle size of smaller than 1,000 nm (or 1 µm) in the presence of phosphated polycondensate as taught by Nicoleau in the wet milling of slag taught by Kumar, Hemmings and Cao because it is known for its intended use.

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but upon further consideration, Examiner wanted to apply the prior art in a new grounds of rejection (specifically, using Kumar as the primary reference instead of Cao and the rejection of claims 8 and 16), thus arguments that are relevant are addressed below.

Applicant discusses that Cao is not a water-based solution but an organic dispersant solution (see Applicant’s arguments at page 2, paragraph 2), and a person of ordinary skill would not look to Kumar because Kumar is a water-based milling process (see Applicant’s arguments at page 5, paragraph 3).
Examiner respectfully notes that the solvent, isopropanol in Cao includes a polar hydroxyl functional group, which gives its miscibility in water. Additionally, Cao teaches wet milling of slag because the word wet does not necessarily mean the use of water, thus Cao and Kumar are analogous art.  Furthermore, both prior art references address a similar problem of the present application, which is wet milling of slag, so both Cao and Kumar are analogous art with the present application.  It has been held that a reference is analogous art to the claimed invention if 1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (see MPEP 2141.01(a).I.)

Applicant discusses that Cao teaches the amount of 1-3o/oo (i.e., per thousand) (see Applicant’s arguments at page 3, paragraph 1).
Examiner acknowledges the argument and respectfully notes that in the new ground of rejection above, 1-3o/oo (or 0.1-0.3 %) still overlaps with the claimed range of 0.005 to 2% by weight.


The Examiner respectfully notes Nicoleau is used to evidence the production of calcium silicate hydrate from the combination of calcium sulfate and nanosilica, thus the composition C in CaO comprising desulfurized gypsum (calcium sulfate) and nanosilica produces calcium silicate hydrate.
Furthermore, regarding the use of Nicoleau for claims 5-8, 11 and 16.  Nicoleau still teaches the use of the calcium silicate hydrate and polycondensate admixture in blast furnace slag even if the blast furnace slag is not the preferred embodiment because it has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see MPEP § 2123.II).

Applicant contends that Hemmings teaches a dry milling process with no milling auxiliary (see Applicant’s arguments at page 5, paragraph 2).
Examiner respectfully notes that the grinding process in an attrition mill for compositions with low alkali calcia-alumina-silica similar to the blast-furnace slag to produce fine powders taught by Hemmings is similar to the problem of the present application, which is milling of slag, thus Hemmings is analogous art because it has been held that a reference is analogous art to the claimed invention if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (see MPEP 2141.01(a).I.)

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP 2145.III and IV).  

Applicant submits that claims 5-7, 9 and 11 depend on claim 1, and claim 1 is nonobvious, thus the dependent claims are nonobvious (see Applicant’s arguments at pages 5-6, bridging paragraph).
Examiner respectfully notes that claim 1 is rejected using the combined teachings of  Kumar, Hemmings and Cao as outlined above, and so all the dependent claims are non-obvious as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735